DETAILED CORRESPONDENCE
Application Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-14 are pending.
Priority
3.	Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d) to China Patent Application No. CN201910146431, filing date 02/17/2019.  It is noted, however, that applicant has not filed a certified copy of the CN201910146431 application as required by 37 CFR 1.55.
Drawings
4.	The Drawings filed on 01/20/2020 are acknowledged and accepted by the examiner.
Claim Rejections - 35 USC § 112(a)
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The specification fails to provide an enabling disclosure, because the specification does not provide evidence that the claimed biological materials are:  (1) known and readily available to the public; (2) reproducible from the written description; or, (3) deposited in compliance with the criteria set forth in 37 CFR 1.801-1.809.
The specification lacks complete deposit information for the strain identified as Bacillus subtilis BY03a, BY03b and BY05 (it is noted that the host bacterium Bacillus subtilis 168DamyE:P43-lacY, P43-lgtB, PxylA-comK recited in claim 1 is interpreted as strain BY03a).  Because it is not clear that the Bacillus subtilis strains designated as BY03a, BY03b and BY05 are known and publicly available or can be reproducibly isolated without undue experimentation, and because the invention of claims 1-14 claims or uses the bacterial strains, a suitable deposit for patent purposes is required.  Accordingly, filing of evidence of the reproducible production of the mutant bacterial strains are necessary to practice the instant invention or filing of evidence of deposit is required.  Without a publicly available deposit of the above mutant bacterial strains, one of ordinary skill in the art could not be assured of the ability to practice the invention as claimed.  Exact replication of the mutant bacterial strains are an unpredictable event.  Applicants must comply with the criteria set forth in 37 CFR 1.801-1.809.
If the deposits are made under the terms of the Budapest Treaty, then an affidavit or declaration by Applicant, or a statement by an attorney of record over his or her signature and registration number, stating that the specific Bacillus subtilis BSGNF, have been deposited under the Budapest Treaty, that the Bacillus subtilis BSGNF, will be irrevocably and without restriction or condition released to the public upon the issuance of a patent and that the Bacillus subtilis BSGNF, will be replaced should they ever become non-viable, would satisfy the deposit requirement made herein.
If the deposits have not been made under the Budapest Treaty, then in order to certify that the deposits meet the criteria set forth in 37 CFR 1.801-1.809, applicant may provide assurance of compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number.
For each deposit made pursuant to these regulations, the specification shall contain:
The accession number for the deposit;
The date of the deposit;
A description of the deposited biological material sufficient to specifically identify it and to permit examination; and
The name and address of the depository.
A viability statement for each deposit of a biological material not made under the Budapest Treaty on the International Recognition of the deposit of Microorganisms for the Purposes of Patent Procedure must be filed in the application and must contain: 
The name and address of the depository; 
The name and address of the depositor; 
The date of deposit; 
The identity of the deposit and the accession number given by the depository; 
The date of the viability test; 
The procedures used to obtain a sample if the test is not done by the depository; and 
A statement that the deposit is capable of reproduction. 
Applicant must assure that:
Access to the deposit will be available during pendency of the patent application making reference to the deposit.
All restrictions imposed by the depositor on the availability to the public of the deposited material will be irrevocably removed upon the granting of the patent.
In the instant case, the specification fails to disclose that the Bacillus subtilis BY03a, BY03b and BY05 strains have been deposited under the provisions of the Budapest Treaty on the International Recognition of the Deposit of Microorganisms for the Purpose of Patent Procedure and the Regulations, there is no address of the depository, the date of the viability test, procedures used to obtain a sample if the test is not done by the depository, a statement that the deposit is capable of reproduction, and there is not an affidavit or declaration by Applicant, or a statement by an attorney of record over his or her signature and registration number, stating that the Bacillus subtilis BY03a, BY03b and BY05 strains, have been deposited under the Budapest Treaty, that the Bacillus subtilis BY03a, BY03b and BY05 strains, will be irrevocably and without restriction or condition released to the public upon the issuance of a patent and that the Bacillus subtilis BY03a, BY03b and BY05 strains, will be replaced should they ever become non-viable.  A verified statement is required from a person in a position to corroborate that the biological material described in the specification as filed is the same as that deposited in the depository, stating that the deposited material is identical to the biological material described in the specification and was in the Applicant’s possession at the time the application was filed. 
As a possible means for completing the record, applicant may submit a copy of the contract with the depository for deposit and maintenance of each deposit along with the necessary statements in order to meet the criteria set forth in 37 CFR 1.801-1.809.
Applicant’s attention is directed to In re Lundak, 773 F.2nd. 1216, 227 USPQ 90 (CAFC 1985) and 37 CRF 1.801-1.809 for further information concerning deposit practice.
Citation of Relevant Prior Art
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Priem et al. (Glycobiology, 2002; examiner cited) teach a E. coli strain genetically modified for the production of lacto-N-neotetraose [see Abstract], but does not teach or suggest a Bacillus subtilis with the specific enzymes integrated into the genomic loci as recited in the claims.
	Merighi et al. (US Patent Application Publication 2012/0208181 A1; examiner cited) teach genetically engineered bacteria for the biosynthesis of human milk oligosaccharides, but does not teach or suggest a Bacillus subtilis with the specific enzymes integrated into the genomic loci as recited in the claims.

Conclusion
8.	Status of the claims:
	Claims 1-14 are pending.
	Claims 1-14 are rejected.
	No claims are in condition for an allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J HOLLAND whose telephone number is (571)270-3537. The examiner can normally be reached Monday to Friday from 8AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J HOLLAND/Primary Examiner, Art Unit 1656